Exhibit 10(i)

 

RESTRICTED STOCK AGREEMENT

 

CANTEL MEDICAL CORP.

2006 EQUITY INCENTIVE PLAN

 

THIS AGREEMENT is made effective as of this          day of 
                    ,             , by and between Cantel Medical Corp., a
Delaware corporation (the “Company”), and
                                                   (the “Participant”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is, on the date hereof, an employee or a non-employee
member of the Board of Directors of the Company or of a Subsidiary of the
Company; and

 

WHEREAS, the Company wishes to grant a Restricted Stock Award to the Participant
for shares of the Company’s Common Stock pursuant to the Company’s 2006 Equity
Incentive Plan (the “Plan”); and

 

WHEREAS, the Board of Directors of the Company or the Committee under the Plan
has authorized the grant of a Restricted Stock Award to the Participant;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the parties hereto agree as follows:

 

1.             Grant of Restricted Stock Award.  The Company hereby grants to
the Participant on the date set forth above a Restricted Stock Award (the
“Award”) for                                            (                  )
shares of Common Stock, par value $.10 per share, of the Company (the “Shares”)
on the terms and conditions set forth herein, which Shares are subject to
adjustment pursuant to Section 4(c) of the Plan. The Shares shall be issued to
the Participant for no cash consideration.  The Company shall cause the Shares
to be issued in “book form” with its transfer agent until such time as the risk
of forfeiture and other transfer restrictions set forth in this Agreement have
lapsed with respect to such Shares. In the alternative, in the Company’s sole
discretion, the Company shall cause to be issued one or more stock certificates
representing such Shares in the Participant’s name, and shall hold each such
certificate (together with a stock power duly executed in blank by the
Participant)  represented by the certificate.  The Company shall place a legend
on such certificates describing the risk of forfeiture and other transfer
restrictions set forth in this Agreement providing for the cancellation of such
certificates if the Shares are forfeited as provided in Section 2 below.  Until
such risk of forfeiture has lapsed or the Shares subject to this Award have been
forfeited pursuant to Section 2 below, the Participant shall be entitled to vote
the Shares and shall receive all dividends or other distributions attributable
to such Shares, but the Participant shall not have any other rights as a
shareholder with respect to such Shares.

 

--------------------------------------------------------------------------------


 

2.             Vesting of Restricted Stock.

 

(a)           The Shares subject to this Award shall remain forfeitable until
the risk of forfeiture lapses according to the following vesting schedule:

 

Vesting Date

 

Number of Shares

 

First anniversary of the date hereof

 

 

 

 

 

Second anniversary of the date hereof

 

 

 

 

 

Third anniversary of the date hereof

 

 

 

 

 

 

(b)           If the Participant’s employment or other relationship with the
Company (or a Subsidiary of the Company) terminates at any time prior to a
Vesting Date for any reason, including the Participant’s voluntary resignation
or retirement, the Participant shall immediately forfeit all Shares subject to
this Award which have not yet vested and for which the risk of forfeiture has
not lapsed. The foregoing provision shall be subject to the terms of the Plan as
well as any employment agreement, severance agreement or similar agreement
between the Company (or a Subsidiary of the Company) and the Participant and any
long term incentive plan of the Company that covers the vesting or forfeiture of
Shares.  In addition, the Committee will have the right, in its sole discretion,
to accelerate the vesting schedule under Section 2(a) above, in whole or in
part.

 

3.             General Provisions.

 

(a)           Employment or Other Relationship.  This Agreement shall not confer
on the Participant any right with respect to the continuance of employment or
any other relationship with the Company or any Subsidiary, nor will it interfere
in any way with the right of the Company or such Subsidiary to terminate such
employment or relationship.

 

(b)           Mergers, Recapitalizations, Stock Splits, Etc.  Pursuant and
subject to Section 4(c) of the Plan, certain changes in the number or character
of the Company’s shares of Common Stock of the Company (through merger,
reorganization, consolidation, recapitalization, stock dividend, stock split,
spin-off or similar transaction) shall result in an adjustment, reduction, or
enlargement, as appropriate, in the number of Shares subject to this Award. Any
additional Shares that are credited pursuant to such adjustment shall be subject
to the same restrictions as are applicable to the Shares with respect to which
the adjustment relates.

 

(c)           Shares Reserved.  The Company shall at all times during the term
of this Award reserve and keep available such number of Shares as will be
sufficient to satisfy the requirements of this Agreement.

 

(d)           Withholding Taxes.  To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all federal and state
payroll, income or other taxes required to be withheld by the Company with
respect to the Award made hereunder (the “Required Withholdings”) are so
withheld. If the Company is unable to withhold the same, Participant hereby
agrees (i) to pay the Required Withholdings to the Company promptly upon demand

 

2

--------------------------------------------------------------------------------


 

therefore, and (ii) that in the event he fails to do so, the Company may
unilaterally transfer into its own name from any certificates representing
Shares subject to the Award being held by the Company, a number of Shares having
a Fair Market Value equal to the amount of the Required Withholdings.

 

(e)           2006 Equity Incentive Plan.  The Award evidenced by this Agreement
is granted pursuant to the Plan, a copy of which Plan has been made available to
the Participant and is hereby incorporated into this Agreement.  This Agreement
is subject to and in all respects limited and conditioned as provided in the
Plan.  All defined terms of the Plan shall have the same meaning when used in
this Agreement.  The Plan governs this Award and, in the event of any questions
as to the construction of this Agreement or in the event of a conflict between
the Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.

 

(f)            Scope of Agreement.  This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and of the Participant and
any successor or successors of the Participant.

 

(g)           Non-Assignability Of Shares.  The Participant may not give, grant,
sell, exchange, transfer legal title, pledge, assign or otherwise encumber or
dispose of the Shares prior to vesting of the Shares in accordance with the
terms of this Agreement.

 

(h)           Securities Laws.  The Participant agrees for himself, his heirs
and legatees not to sell or otherwise transfer any and all Shares subject hereto
except in compliance with the applicable provisions of the Securities Act of
1933, as amended from time to time (the “Act”) and any other applicable legal
requirements.  Further, the Participant agrees that if the Participant’s sale of
the Shares is at any time not covered by an effective registration statement
under the Act (it being agreed that the Company will use its commercially
reasonable best efforts to cause a registration statement (so long as such
registration statement may be filed on Form S-8 or any substantially similar
successor form) to be in effect during any period in which the same may be
required in order to permit the Participant to sell the Shares in the public
market), the Company may require the Participant to make such representations
and agreements and furnish such information, and the Company may take such
additional actions, in each case, as the Company may in its reasonable
discretion deem necessary or desirable to assure compliance by the Company, on
terms acceptable to the Company, with the provisions of the Act and any other
applicable legal requirements, including but not limited to the placing of a
“stop transfer” order with respect to such Shares with its transfer agent and
the placing of an appropriate restrictive legend on the
certificate(s) evidencing such Shares in substantially the following form:

 

“The sale of the securities represented by this certificate has not been
registered under the Securities Act of 1933, and may not be sold or transferred
in the absence of an effective Registration Statement covering such sale or
transfer under the Securities Act of 1933 or an opinion of counsel to the
Company that registration is not required under said Act. In the event that a
Registration Statement becomes effective covering the securities or counsel to
the Company delivers a written opinion that registration is not required under
said Act, this certificate may be exchanged for a certificate free from this
legend.”

 

3

--------------------------------------------------------------------------------


 

(i)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New Jersey applicable to agreements
made and to be performed wholly within the State of New Jersey.

 

ACCORDINGLY, the parties hereto have caused this Agreement to be executed on the
day and year first above written.

 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

By:

 

 

 

Its:

 

 

 

 

 

 

 

 

Participant

 

4

--------------------------------------------------------------------------------